—Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered February 12, 1993, which, insofar as appealed from, granted defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the fifth, seventh and eighth causes of action in the plaintiffs amended complaint, unanimously affirmed, without costs.
In this action brought to recover for wrongful discharge, the fifth cause of action was properly dismissed, since it seeks recovery of the same bonus payment for which an accounting was sought in the fourth cause of action, and, therefore, fails to state a separate viable claim for relief (Rosini v Cunanan, 132 Misc 2d 246, 248-249, mod on other grounds 130 AD2d 956). The seventh cause of action was properly dismissed as an improper attempt by the plaintiff to evade the rule that there is no cause of action in New York for abusive and wrongful discharge by casting that cause of action in terms of a tort or intentional infliction of emotional stress (Murphy v American Home Prods. Corp., 58 NY2d 293, 303). The eighth cause of action seeking to recover $3 million in punitive damages as against the defendants for their alleged wrongful discharge was properly dismissed, since no separate cause of action for *173punitive damages is recognized in New York (Rock v Sear-Brown Assocs., 136 AD2d 894, 895).
We have reviewed the plaintiffs remaining claims and find them to be without merit. Concur — Carro, J. P., Kupferman, Asch, Rubin and Nardelli, JJ.